DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 09/21/2021.
Claims 1-8, 11, 13, 15, 18, 20, 31-41 and 43-49 are pending and claims 9-10, 12, 14, 16-17, 19, 21-30 and 42 have been canceled.
Claims 1-8, 11, 13, 15, 18, 20, 31-41 and 43-49 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the interview held on September 16, 2021, Applicant is of the opinion parties reached an agreement that the discussed amendments overcome the Section 112(a), Section 112(b), Section 101.
Examiner fully considers Applicants position, but respectfully disagree with Examiner agreed that the amendments overcome the 112(a) and 101. (See Interview Summary mailed on 09/21/2021)

With respect to the rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that the claims recite patent eligible subject matter for several reasons such as similarity to other patent eligible claims of example, at 2019 PEG Example 42, claim 1 recites, at least, a system “to control the distribution of a plurality of media items comprising music, videos or playlists in digital form,” relying on only the preamble, it is clear that the claim is limited to electronic distribution of media items, where the media items are limited to “digital form,” which is “indicative of application usage.”  Further, Applicant alleges that claims are not similar to “certain methods of organizing human activity” of “managing relationships,” since the claims recites “comparing a total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to stream players as a stream, wherein the stream players are associated with the plurality of users; [and] controlling the stream of the imported media items to the plurality of users associated with the streaming players” as a “human activity” would not correspond with streaming media items without the use of a computer, rendering the entire claim incapable of mirroring one of the enumerated categories of “certain methods of organizing human activity.”  Additionally, Applicant alleges that the claims recite a practical application of reducing extraneous data transmissions and improving network communications overall, especially in view of the massive data load required to stream data over the network connection as claim 1 recites “comparing the total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to stream players as a stream, wherein the stream players are associated with the plurality of users; [and] controlling the stream of the imported media items to the plurality of users associated with the streaming players” which are features would remove extraneous streaming data transmissions by comparing the total number of plays with the threshold and are performed by the processor of the system as recited in the claims.
Examiner fully considers Applicants position, but respectfully disagree because the claim language in light of the Applicant’s Specification do not provide a practical application of reducing extraneous data transmissions and improving network communications overall, 
Therefore, as previously found, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “a system configured to control the distribution of a plurality of media items comprising music, videos or playlists in digital form, the system comprising: a digital vault comprising a processors and a non-transitory computer readable medium storing machine-readable instructions that, when executed by the processor, cause the processor to perform steps,” “streaming players” and “streaming” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of content management.  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of content management.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
With respect to the rejection relied up on, as previously provided, it is not based on (The 2019 Revised Patent Subject Matter Eligibility Guidance and 2019 PEG Examples 37 through 42 (both issued January 7, 2019) ("2019 PEG")), but (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014)).

With respect to the rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that these portions of Shimizu describe importing data to “storage unit 11” and a “bookmark” to the content is sent to the contributor user which is not “importing media items into” the accounts of the “owners,” but rather a generic storage unit.  Further, Applicant alleges that claim 1 recites “comparing the total number of plays to a counter; [and] upon determining that the total number of plays is below the counter, streaming the imported media items to stream players as a stream, wherein the stream players are associated with the plurality of users,” in which the Office Action again relies on Grab at Figs. 2, 5; paragraphs 13-14, 83, 86, 94-95 and the Applicant respectfully asserts that these portions of Grab refer to a “count” of media content and not the number of plays.  Claim 1 also recites “reporting streaming events to the respective owners of the plurality of media items, wherein the streaming events comprise ... total number of stream events,” in which the Applicant respectfully asserts that this feature does not appear to be rejected in the Office Action in addition to, none of the cited references appear to report a “total number of stream events” to the “respective owners of the plurality of media items.”
Examiner fully considers Applicant’s position, but considers the argument with regard to the combination of arts used to render obviousness rejection to prior claims moot as the claims have been amended and the combination of prior arts used to render obviousness rejection to the instant claims have changed.  However, Shimizu discloses,
“In the content sharing server apparatus 1 according to the present embodiment, the processing unit 10 executes the server program 81 so that the contribution acceptance processing unit 21, publication processing unit 22, evaluation acceptance processing unit 23, reward giving processing unit 24 and the like are realized as software-like function blocks. The contribution acceptance processing unit 21 performs processing of accepting the contribution of content from the terminal device 5 through the network NW. The publication processing unit 22 performs processing of publishing the content stored in the storage unit 11. This allows each user utilizing the terminal device 5 to view the content contributed by another user. The evaluation acceptance processing unit 23 performs processing of accepting an evaluation for the published content from the terminal device 5 through the network NW. The reward giving processing unit 24 performs processing of giving a reward to a contributor and an evaluator of content.
The user who created content may contribute the content to the content sharing server apparatus 1. The contribution processing unit 62 of the terminal device 5, for example, displays a list of created content stored in the storage unit 51. The contribution processing unit 62 accepts selection of content to be contributed in accordance with the operation for the operation unit 53. The contribution processing unit 62 transmits the selected content to the content sharing server apparatus 1 through communication by the communication unit 55. The contribution acceptance processing unit 21 of the content sharing server apparatus 1 receives the content transmitted from the terminal device 5. The contribution acceptance processing unit 21 accepts the received content as contributed content and stores it in the storage unit 11.
The content contributed using a normal coin has a determined period for which the content is held in the content sharing server apparatus 1. When a predetermined period (thirty days, for example) has elapsed from the time point when the content is contributed, the content is deleted from the storage unit 11. In the present embodiment, the predetermined period is referred to as a “content holding period.” However, the content satisfying a predetermined condition as a result of the evaluation for the content, which will be described later, will not be deleted even if the content holding period has elapsed. By contrast, the content contributed using a special coin will not be restricted by a content holding period and the like. The content contributed using a special coin is held in the content sharing server apparatus 1 and continues to be published.
The bookmark displayed on the display unit 52 of the terminal device 5 includes two types of pages, i.e. a page on which the list of contents is displayed and a page on which the list of users is displayed. In the display of the bookmark, these pages may be switched with each other by the operation through the operation unit 53. The list of contents in the bookmark displays which one of the special coin or normal coin is used for voting in a distinguishable manner. When any one content is selected from the list of contents, a request for viewing the selected content is transmitted from the terminal device 5 to the content sharing server apparatus 1. In response to the viewing request, the content is transmitted from the content sharing server apparatus 1 and displayed on the display unit 52 of the terminal device 5.
Though a bookmark is described as an example for the “evaluation object information” in the present embodiment, this is a mere example. The “evaluation object information” may also be, for example, information on the list of user's evaluation history or the like, or may be other than the above. Though such a configuration is employed in the present embodiment that registration in a bookmark is performed when evaluation is made for content or contributor, the configuration is not limited thereto. Another configuration may also be employed in which, for example, content or contributor is registered in a bookmark by the user performing registering operation to the bookmark. In such a case, the registering operation into the bookmark performed by the user may be regarded as one of the evaluations and added to calculation of a popularity indicator.
In the content sharing server apparatus 1, the reward giving processing unit 24 eventually gives coins to the contributor of content. In the content sharing server apparatus 1, the contribution acceptance processing unit 21 accepts contribution of content with consumption of coins. Accordingly, the cycle of coin utilization may be realized by the contributor of content receiving and consuming coins. The cycle of coin utilization may also be realized by giving and consumption of coins concerning the contributor of content as well as giving and consumption of coins concerning the evaluator of content.”  (In at least Pars. 19, 31, 33, 90, 93)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification that defines the owners as at least a producers which is the same as the contributor that creates content in Shimizu hence Shimizu discloses, “importing media items, by the processor, into the respective accounts of the owners’ (Figs. 1, 5; Pars. 19, 31, 64-66, 78, 93), and automatically recording a timestamp of a receipt of the media items (Pars. 24-26, 32-33, 41, 52); reporting events, by the processor, to the respective owners of the media items, wherein the events comprise one of one media item to the user, media items by the plurality of users (Figs. 7; Pars. 27, 31, 37-39, 47-50, 55-59, 63, 66, 69, 77, 100).
Shimizu does not explicitly disclose comparing total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media 
“At 522, a determination may be made whether a predetermined condition is satisfied. Any suitable predetermined condition may be used, in some embodiments. For example, in some embodiments, the predetermined condition may be based on the count. For example, the predetermined condition may be one that is satisfied when the count meets (e.g., exceeds, equals, or falls below) a predetermined threshold.
At 528, the user equipment device may be provided with information that may be usable by the user equipment device to begin streaming media content. Any suitable information may be provided, and this information may be provided in any suitable manner, in some embodiments. For example, the information may include an address (e.g., a URL) that is usable to retrieve a media file from a CDN from the pool. The media file may be one that corresponds to a fragment of a media stream and is uploaded to the CDN by an encoder, such media encoder 230, in some embodiments. In some embodiments, in instances where the count is determined to meet the threshold at 522, the address may point to an instance of the media file that is stored at the CDN identified at step 524. The user equipment device may then use the streaming information to stream the media content from of the CDNs in the pool.”  (In at least Pars. 83 and 94)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Grab discloses comparing total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to the stream player as a stream, wherein the stream player is associated with a user of the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Shimizu nor Grab explicitly disclose recording for the stream: a timestamp of a start of the stream, either a timestamp of a stop of the stream or a length of time of the stream, and a request to jump back or ahead in the stream.  Spilka disclose,
“In another particular case, the quality event may be a stall, a bit rate change, a stop, a pause or a seek in the media stream.
In yet another particular case, determining a quality event includes: determining a stall event comprising: determining an amount of the media stream already played; determining when the buffer related to the media stream has emptied; determining when the media streams restarts playing.
In still yet another particular case, determining a quality event includes: determining a pause or stop event comprising: determining when the buffer has reached capacity; reviewing whether the content player requests further data chunk; if no further data is requested, monitoring the content player for the next data chunk request; once a new data chunk is requested, calculating the length of time between the last data chunk request and the new data chunk request; and determining the length of the pause; otherwise, continuing to monitor the data chunk requests from the content player.
The system 100 may include one or more quality event handlers 104, for example, these may be one for each event of type of event, one for each content provider or the like. Events are associated with a video id and records are created containing details of the events to be used in the analysis described herein. Each quality event handler 104 may include a processor and a memory component or may be operatively connected to the memory component 108. In some cases, the plurality of quality event handlers 104 may be distributed over more than one network device. The quality event handlers 104 are configured as described herein to recognize events in each video stream being monitored. The quality event handlers 104 are configured to recognize the occurrence and length of stalls, pauses, skips as well as quality shifts. The memory component 108 is configured to store records associated with video events for each video stream.
The pause/stop detection module 116 is configured to determine whether there were any user initiated stops or pauses during the media streaming. If a stop or pause is detected the pause/stop detection module 116 will emit or notify a pause/stop event as a quality event to the event handler 104. It will be understood that the pause/stop detection module 116 may use the buffer simulation from the buffer simulation module 112 and may modify the buffer simulation based on quality events determined by the pause/stop detection module 116.” (In at least Pars. 9-10, 12, 60, 67)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Spilka disclose recording for the stream: a timestamp of a start of the stream (Pars. 10, 20, 60, 67, 95), either a timestamp of a stop of the stream or a length of time of the stream (Pars. 9-10, 12), and a request to jump back or ahead in the stream (Pars. 66, 72-79, 100, 104, 125).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the selecting of specific contents from the list of contents provided by the content sharing system (Pars. 35, 48-49) and the determination made whether or not a vote is accepted from the terminal device of the viewer (Par. 69) of Shimizu, Grab in view of recording for the stream: a timestamp of a start of the stream (Pars. 10, 20, 60, 67, 95), either a timestamp of a stop of the stream or a length of time of the stream (Pars. 9-10, 12), and a request to jump back or ahead in the stream (Pars. 66, 72-79, 100, 104, 125) Spilka in order to record and publish a content associated event performed by a viewer of a specific content using a device used to log in to the content sharing system indicating a popularity of a content by a specific user (Shimizu, Pars. 36, 61) and to record content related event, determine the specific device type as well as make and model of the user device so an improved quality of experience of a streaming service Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11, 13, 15, 18, 20, 31-41 and 43-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-8, 11, 13, 15, 18, 20 and 45-49 are directed to a digital vault for media items consisting of an apparatus (system).  Claims 31-41 and 43-44 are directed to a method (process).  Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to content management (library), which is an abstract idea.  Specifically, the claims recite "securing access to respective accounts of owners of the media items, wherein securing access comprises receiving log-ins of the owners, validating the owners, and providing access to the owners to respective accounts of a plurality of users in the vault; importing media items into the respective accounts of the owners, and recording a timestamp of the receipt of the media items; assigning the plurality of users to specific media items of the plurality of media items; comparing a total number of plays to a counter; upon determining that the total number of plays is below the counter, (providing) the imported media items to (user), wherein the (providing) are associated with the plurality of users; controlling the (providing) of the imported media items to the plurality of users associated with the (providing) and recording for the (providing): an identifier of the user requesting, a timestamp of a start, either a timestamp of a stop or a length of time, and requests to jump back or ahead; reporting events to the respective owners of the media items, wherein the (providing) events comprise (providing) one of one media item to the user, media items by the plurality of users, and identifying the respective plurality of users, and total number of (providing) events." which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing relationships in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve content owners allowing access to their content to users by receiving contents from owners at content storage, managing content usage based on limitations for each content to each user, provide a report of content usage to owners including identify each of their respective content consumed by each user and the amount of consumption for each content while allowing the content owners to designate how each of their respective contents are consumed which is managing relationships/interactions between content owners and content consumers/users.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims such as “a system configured to control the distribution of a plurality of media items comprising music, videos or playlists in digital form, the system comprising: a digital vault comprising a processors and a non-transitory computer readable medium storing machine-readable instructions that, when executed by the processor, cause the processor to perform steps,” “streaming players” and “streaming” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a system configured to control the distribution of a plurality of media items comprising music, videos or playlists in digital form, the system comprising: a digital vault comprising a processors and a non-transitory computer readable medium storing machine-readable instructions that, when executed by the processor, cause the processor to perform steps,” “streaming players” and “streaming” performs the steps or functions of " securing access to respective accounts of owners of the media items, wherein securing access comprises receiving log-ins of the owners, validating the owners, and providing access to the owners to respective accounts of a plurality of users in the vault; importing media items into the respective accounts of the owners, and recording a timestamp of the receipt of the media items; assigning the plurality of users to specific media items of the plurality of media items; comparing a total number of plays to a counter; upon determining that the total number of plays is below the counter, (providing) the imported media items to (user), wherein the (providing) are associated with the plurality of users; controlling the (providing) of the imported media items to the plurality of users associated with the (providing) and recording for the (providing): an identifier of the user requesting, a timestamp of a start, either a timestamp of a stop or a length of time, and requests to jump back or ahead; reporting events to the respective owners of the media items, wherein the (providing) events comprise (providing) one of one media item to the user, media items by the plurality of users, and identifying the respective plurality of users, and total number of (providing) events."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “a system configured to control the distribution of a plurality of media items comprising music, videos or playlists in digital form, the system comprising: a digital vault comprising a processors and a non-transitory computer readable medium storing machine-readable instructions that, when executed by the processor, cause the processor to perform steps,” “streaming players” and “streaming” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of content management.  As discussed above, taking the claim elements separately, the “securing access to respective accounts of owners of the media items, wherein securing access comprises receiving log-ins of the owners, validating the owners, and providing access to the owners to respective accounts of a plurality of users in the vault; importing media items into the respective accounts of the owners, and recording a timestamp of the receipt of the media items; assigning the plurality of users to specific media items of the plurality of media items; comparing a total number of plays to a counter; upon determining that the total number of plays is below the counter, (providing) the imported media items to (user), wherein the (providing) are associated with the plurality of users; controlling the (providing) of the imported media items to the plurality of users associated with the (providing) and recording for the (providing): an identifier of the user requesting, a timestamp of a start, either a timestamp of a stop or a length of time, and requests to jump back or ahead; reporting events to the respective owners of the media items, wherein the (providing) events comprise (providing) one of one media item to the user, media items by the plurality of users, and identifying the respective plurality of users, and total number of (providing) events."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of content management.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the 
Dependent claims 2-8, 11, 13, 15, 18, 20, 32-41 and 43-49 further describe the abstract idea of content management.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11, 13, 15, 18, 20, 31-41 and 43-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “comparing total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to the stream player as a stream.”  Although the Applicant’s Specification discloses,
“Whether a media item has been fully played may be defined by criteria. The simplest criteria would be that the media item has been played from start to finish without interruption. That is, the complete file has been streamed. The management user interface may allow the owner to define different criteria for defining a play. One play may be defined as the stream continuing for a predetermined period of time, or through a predetermined percentage. However, all authorized music plays for a music reviewer would be logged in and a record kept of any plays by the reviewer utilizing a specific authorized access code regardless of the duration of the play period of time. This will prevent reviewers from managing their playing time to keep the play session under a specific or predetermined period of time.” (PGPub, Par. 34, as similarly 31 and 33)
The Applicant’s Specification does not disclose the claim language.  That is, the Specification do not disclose comparing total number of plays to a counter and streaming the imported media items to the stream player as a stream upon determining that the total number of plays is below the counter.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claim 31 is also rejected as it recites similar language. 
Claims 2-8, 11, 13, 15, 18, 20, 32-41 and 43-49 are all rejected as each depend on claim 1 and 31, respectively.
Claim 48 is also rejected based on the same rational as the Specification does not disclose the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, 18, 20, 31-36, 38-39, 43-46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873), Grab et al. (US 2014/0280763) in view of Spilka et al. (US 2018/0109587).
With respect to claims 1 and 31, Shimizu discloses a system configured to control the distribution of a plurality of media items comprising music, videos or playlists in digital form, the system and a method of efficiently operating a digital vault for media items, the media items consisting of at least one of music, videos and playlists in digital form, by performing steps of:
a digital vault comprising (consisting of an apparatus comprising a computing device) a processors and a non-transitory computer readable medium storing machine-readable instructions that, when executed by the processor, cause the processor to perform steps of (Figs. 1-2, 5; Pars. 16-18, 20-22, 34):
securing access, by the processor, to respective accounts of plural owners of media items (Figs. 1, 4; Pars. 25-27, 61-62), wherein securing access comprises:
receiving log-ins of the owners, validating the owners, and providing access to the owners to respective accounts of a plurality of users in the digital vault (Fig. 4; Pars. 24, 61-63);
importing media items, by the processor, into the respective accounts of the owners’ (Figs. 1, 5; Pars. 19, 31, 64-66, 78, 93), and 
automatically recording a timestamp of a receipt of the media items (Pars. 24-26, 32-33, 41, 52);
assigning the plurality of users to specific media items of the plurality of media items (Pars. 26-27, 34-35, 39, 47-49, 95, 102);
controlling of the imported media items, by the processor, to the user of the plurality of users associated with the players (Figs. 1, 3, 4, 6, 7, 9; Pars. 16, 20-22, 24-28, 32-39, 61-63, 67-72, 75-77);
recording for: 
an identifier (vote/comment) of the user requesting (Pars. 27, 36-37, 46-47, 61), 
reporting events, by the processor, to the respective owners of the media items, wherein the events comprise one of one media item to the user, media items by the plurality of users (Figs. 7; Pars. 27, 31, 37-39, 47-50, 55-59, 63, 66, 69, 77, 100), 
identification of the respective plurality users (Figs. 1, 7-9; Pars. 36, 47-50, 55-59, 73-77), and 
total number of events (Fig. 4; Pars. 39, 46, 54, 57, 59, 61-63, 77, 88, 90).
Shimizu does not explicitly disclose comparing total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to the stream player as a stream, wherein the stream player is associated with a user of the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Shimizu nor Grab explicitly disclose recording for the stream: a timestamp of a start of the stream, either a timestamp of a stop of the stream or a length of time of the stream, and a request to jump back or ahead in the stream.  Spilka disclose recording for the stream: a timestamp of a start of the stream (Pars. 10, 20, 60, 67, 95), either a timestamp of a stop of the stream or a length Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2 and 32, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Shimizu discloses adding, by the processor, metadata (vote/comment) for the media items imported into (stored) in the owners’ respective accounts (Pars. 34, 36-37).
With respect to claims 3 and 33, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Spilka discloses, 
sending the metadata to the user device (Pars. 34)
Shimizu does not explicitly disclose receiving a selection of a media item via an activation link.  Grab disclose receiving a selection of a media item via an activation link (Fig. 1. Pars. 18, 20, 77, 94).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the provision of predetermined coins as currency with upper limit used in the content sharing service to each user with predetermined expiration period that limit the amount of actions, such as contribution and evaluation of content (Pars. 26-27, 34-35, 39, 47-49, 95, 102) of Shimizu in view of receiving a selection of a media item via an activation link (Pars. 77, 94) Grab in order to provide access to contents to a specific user using a user device based on limited content access condition (Shimizu, Fig. 4; Pars. 27, 37, 39-42, 67, 71, 74, 94) and to determine the user does not exceed a predetermined condition set by content provider before allow access to contents using the activation link (URL) (Grab, Fig. 5; Pars. 83, 86, 94-95).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 4 and 34, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Spilka discloses controlling the streaming, by the processor, in response to a request by the one or more users to jump back or ahead in the stream (Pars. 66, 72, 100, 104, 125).
With respect to claims 5 and 35, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Spilka discloses wherein the streaming events comprise a start of the stream (Pars. 66, 72, 100, 104, 125).
With respect to claims 6 and 36, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Spilka discloses wherein the streaming events comprise stream playing for at least a period (Pars. 60-61, 66, 68, 98, 102).
With respect to claims 8 and 38, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Shimizu discloses storing, by the processor, as metadata, for at least some of the media items, one or more of album name, performing artists, producer name, arranger name, music author name, lyrics author name, genre, or sub-genre (Pars. 38-39, 47, 52, 73).
With respect to claims 11 and 39, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Shimizu discloses the steps further comprising
streaming, by the processor, one or more media items in the owners’ accounts through a public channel (internet) (Figs. 1, 3, 5, 6, 8, 9; Pars. 16, 28, 29-31, 34, 55, 64-68, 73, 75-76).
With respect to claims 18 and 43, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Shimizu discloses the steps further comprising 
identifying the media items streamed (Pars. 24, 27, 36-37, 52, 54, 73-74, 88, 100) and 
With respect to claims 20 and 44, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Shimizu discloses further comprising:
publishing, by the processor, the media items to one or more public streaming channels,  (Figs. 1, 3, 5; Pars. 16, 18, 28-31, 34, 35, 50, 55, 64-66, 78) .
Shimizu nor Grab explicitly disclose the public streaming channels including at least one of an online streaming service or a terrestrial radio station or a cable music.  Spilka discloses the public streaming channels including at least one of an online streaming service or a terrestrial radio station or a cable music (Fig. 1; Pars. 55-56).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the selecting of specific contents from the list of contents provided by the content sharing system and view the content contributed via a network such as the internet (Pars. 16, 18, 35, 48-49) and the determination made whether or not a vote is accepted from the terminal device of the viewer (Par. 69) of Shimizu, Grab in view of Spilka in order to record and publish a vote performed by a viewer of a specific content using a device used to log in to the content sharing system indicating a popularity of a content from a content by a specific user (Shimizu, Pars. 36, 61) and to determine the specific device type as well as make and model of the user device so an improved quality of experience of a streaming service can be provided by the system for the user on the (Spilka, Pars. 3, 118-119).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 45, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Grab discloses further comprising instructions for storing plural files in relation to the imported media items (Fig. 5; Pars. 38-40, 93).
With respect to claim 46, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Shimizu discloses wherein the plural files comprise images and videos (Pars. 16, 36, 38-39, 47-50, 52, 67, 73).
With respect to claim 49, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Shimizu discloses further comprising storing identifiers of the user of the plurality of users (Pars. 27, 36-37, 47).

Claims 7, 15, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873), Grab et al. (US 2014/0280763), Spilka et al. (US 2018/0109587) in view of Tan (US 2017/0359353).
With respect to claims 7 and 37, Shimizu, Grab in view Spilka disclose all the limitations as described above.
Neither Shimizu, Grab nor Spilka disclose creating and storing as metadata, by the processor, for the media items, a length of the media item.  Tan discloses creating and storing as metadata, by the processor, for the media items, a length of the media item (Figs. 9-10, 14-16; Pars. 155-157, 171, 174, 183-185, 201-202, 241).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the selection by content contributor of coins to be consumed for each of their contents and managing by the content sharing system of the consumption of coins for contents (Par. 32) of Shimizu, Grab, Spilka in view of creating and storing as metadata, by the processor, for the media items, a length of the media item (Figs. 9-10, 14-16; Pars. 155-157, 171, 174, 183-185, 201-202, 241) of Tan in order to manage the number of votes with respect to each type of coins for each content while creating a revenue opportunity for Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 15 and 41, Shimizu, Grab, Spilka in view Tan disclose all the limitations as described above.  Additionally, Tan discloses wherein the streaming limitations further comprise a maximum number of plays of a respective stream by a respective user (Abstract, Figs. 9, 11-16; Pars. 204-209, 236-237).

Claims 13 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873), Grab et al. (US 2014/0280763), Spilka et al. (US 2018/0109587) in view of Wang et al. (US 2016/0267178).
With respect to claims 13 and 40, Shimizu, Grab in view Spilka disclose all the limitations as described above.
Neither Shimizu, Grab nor Spilka specifically disclose including searching automatically searching outside of the digital vault for media items which match the media items in the digital vault.  Wang discloses including an infringement tracking module automatically searching outside of the digital vault for media items which match the media items in the digital vault (Figs. 3, 4, 9; Pars. 28-71, 73-75).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the charging of a fee for the user of the content sharing .

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873), Grab et al. (US 2014/0280763), Spilka et al. (US 2018/0109587) in view of Rothschild (US 2006/0176516).
With respect to claim 47, Shimizu, Grab in view Spilka disclose all the limitations as described above.
Shimizu, Grab does not Spilka specifically discloses instructions to electronically filing applications for copyright registration.  Rothschild discloses instructions to electronically filing applications for copyright registration (Figs. 2, 5, 8; Pars. 9, 82-83, 85).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the processing of accepting contribution of content, publishing the contributed content, accepting an evaluation for content, and giving a reward to a contributor or an evaluator of content (Pars. 17, 19, 34) of Shimizu, Grab, Spilka in view of electronically filing applications for copyright registration (Figs. 2, 5, 8; Pars. 82-83, 85) of Rothschild in order to give an authority to use the content sharing system as a Rothschild, Par. 9).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873), Grab et al. (US 2014/0280763), Spilka et al. (US 2018/0109587) in view of Papakostas et al. (US 2016/0232538).
With respect to claim 48, Shimizu, Grab in view Spilka disclose all the limitations as described above.
Neither Shimizu, Grab nor Spilka specifically disclose further creating a link that, when activated, cause a user interface to play the imported media items.  Papakostas disclose creating a link that, when activated, cause a user interface to play the imported media items (Figs. 6, 12; Pars. 245, 288, 316, 321).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the communication of data to/from another device through the network NW such as the Internet. (Par. 18) of Shimizu, Grab, Spilka, in view of creating a link that, when activated, cause a user interface to play the imported media items (Figs. 6, 12; Pars. 245, 288, 316, 321) of Papakostas in order to allow users to evaluate viewed contents by Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Hsu (US 2014/0156363); Controlling streaming based on type(s) of streaming players and user selection (Figs. 2-6; Pars. 31, 47-52, 55-59).
PGPub Kim (US 2009/0063574); Copyrighting registration for content owners identifying media items in the music owners’ accounts and filing applications for copyright registration for identified media items (Fig. 4; Pars. 7, 10, 21, 24-39).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                            
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685